UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6173


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DASHAWN RAQUAN HUNT,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Kenneth D. Bell, District Judge. (5:14-cr-00067-KDB-DCK-1; 5:17-cv-
00040-KDB)


Submitted: April 14, 2020                                         Decided: April 17, 2020


Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dashawn Raquan Hunt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dashawn Raquan Hunt seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2255 (2018) motion. The order is not appealable unless a circuit justice or

judge issues a certificate of appealability.      See 28 U.S.C. § 2253(c)(1)(B) (2018).

A certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2018). When the district court denies relief

on the merits, a prisoner satisfies this standard by demonstrating that reasonable jurists

would find the district court’s assessment of the constitutional claims debatable or wrong.

See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable and that the motion states a debatable claim of the denial of a

constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v.

McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Hunt has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                              2